DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (JP2015-174406, see machine translated version).
Regarding claim 1, Kitamura et al. teach a window film (paragraphs [0001], [0009]) comprising a hydrophilic outermost surface (paragraphs [0009], [0045], [0053]) and a heat generating layer which contains a near infrared ray absorbing material, absorbs near infrared rays, and generates heat (paragraphs [0009], [0018], [0020]).
Regarding claim 2, Kitamura et al. teach wherein the outermost surface is hydrophilic at an angle of contact with water of 10° or less (paragraphs [0009], [0053], [0054], [0072]).
Regarding claim 3, Kitamura et al. teach wherein the window film comprises a surface layer having the outermost surface and the heat generating layer laminated on a surface side of the surface layer opposite the outermost surface (paragraphs [0009], [0010], [0013], [0018]).
Regarding claim 4, Kitamura et al. teach wherein the outermost surface has a hydrophilic functional group (paragraphs [0045], [0053]).
Regarding claim 5, Kitamura et al. teach wherein the window film comprises an adhesion surface on a surface of a side opposite the outermost surface (paragraphs [0009], [0011], [0013], [0018], [0021]).
Regarding claim 7, Kitamura et al. teach wherein the heat-generating layer further comprises an adhesive, and the heat-generating layer has the adhesion surface (paragraphs [0009], [0011], [0018], [0021]).
Regarding claim 8, Kitamura et al. teach a window film (paragraphs [0001], [0009]) comprising a hydrophilic outermost surface (paragraphs [0009], [0045], [0053]) and a heat generating layer which contains a near infrared ray absorbing material, absorbs near infrared rays, and generates heat (paragraphs [0009], [0018], [0020]).
Kitamura et al. are silent on wherein the heat-generating layer has an absorption rate of 30% or higher in a near infrared range of wavelengths from 780 nm to 2500 nm.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the hydrophilic outermost surface and heat-generating layer of Kitamura et al. would possess the same absorption rate as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 9, Kitamura et al. teach wherein the near infrared ray absorbing layer contains a metal oxide (paragraph [0009], [0010]).
Regarding claim 10, Kitamura et al. teach wherein a visible light transmittance is 80% or more (paragraphs [0047], [0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (JP2015-174406, see machine translated version) in view of Kanai et al. (JP2013-218261, see machine translated version).
Kitamura et al. are relied upon as disclosed above.
Regarding claims 5 and 6, Kitamura et al. teach wherein the window film comprises an adhesion surface on a surface of a side opposite the outermost surface (paragraphs [0009], [0011], [0013], [0018], [0021]).
Kitamura et al. fail to teach comprising an adhesive layer having the adhesion surface.  However, Kanai et al. teach a window film (paragraph [0001]) comprising hydrophilic outermost surface (paragraphs [0006], [0035]) and an adhesion surface on a surface of a side opposite the outermost surface (paragraph [0012]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive layer of Kanai et al. on 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/1/2021